          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 1 of 38



 1   ANNIE LAU (302438)
     alau@fisherphillips.com
 2   VINCENT J. ADAMS (SBN 249696)
     vadams@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
 4   San Francisco, California 94111-3712
     Telephone: (415) 490-9000
 5   Facsimile: (415) 490-9001

 6   Attorneys for Defendants,
     MUIR WOOD ADOLESCENT & FAMILY
 7   SERVICES, LLC; MUIR WOOD, LLC; SCOTT
     SOWLE; and BRYAN BOWEN
 8

 9                             UNITED STATES DISTRICT COURT

10                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   JENNIFER VENEZIA,                                Case No.:

13                        Plaintiff,                  [Removed from Marin County Superior Court
                                                      Civil Case No.: CIV 1903451]
14           v.
                                                      DEFENDANTS’ NOTICE OF REMOVAL
15   MUIR WOOD ADOLESCENT & FAMILY
     SERVICES, LLC; MUIR WOOD, LLC;
16   SCOTT SOWLE, INDIVIDUALLY and                    State Action Filed:   September 10, 2019
     DOING BUSINESS AS MUIR WOOD                      Removal Date:         October 18, 2019
17   ADOLESCENT AND FAMILY
     SERVICES; BRYAN BOWEN,
18   INDIVIDUALLY and DOING BUSINESS
     AS MUIR WOOD ADOLESCENT AND
19   FAMILY SERVICES; and DOES ONE
     THROUGH TWENTY;
20
                          Defendants.
21

22   TO PLAINTIFF AND THE CLERK OF THE ABOVE-ENTITLED COURT:

23           PLEASE TAKE NOTICE that Defendants MUIR WOOD ADOLESCENT & FAMILY

24   SERVICES, LLC, MUIR WOOD, LLC, SCOTT SOWLE, and BRYAN BOWEN (collectively

25   “Defendants”), by and through their undersigned counsel, hereby removes the above-referenced

26   action of Plaintiff JENNIFER VENEZIA (“Plaintiff”) from the Superior Court of California,

27   County of Marin to the United States District Court for the Northern District of California

28   pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

                                                  1
                                  DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
            Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 2 of 38



 1   I.      PLAINTIFF’S COMPLAINT

 2           1.      On or about September 10, 2019, Plaintiff filed a Complaint for Damages

 3   (“Complaint”) in the Superior Court of the State of California for the County of Marin, thereby

 4   initiating the civil action entitled Jennifer Venezia v. Muir Wood Adolescent & Family Services,

 5   LLC, et al., Case No. CIV1903451

 6           2.      Plaintiff’s Complaint alleges six causes of actions against Defendants: (1)

 7   Solicitation of Employee by Misrepresentation under Labor Code §§ 970 – 977, (2) Medical

 8   Condition/Disability Discrimination, (3) Wrongful Termination, (4) Intentional Infliction of

 9   Emotional Distress in Violation of California Public Policy, (5) Unfair Business Practices, and

10   (6) Promissory Estoppel.

11           3.      Defendants were personally served with the Summons and Complaint and all

12   other materials on September 19, 2019. Attached hereto as Exhibit A is a true and correct copy

13   of the Summons and Complaint that was served on Defendants and accompanying proofs of

14   service.

15           4.      Based on information and belief, there are no other pleadings on file in this matter.

16   II.     PLAINTIFF’S DEMAND

17           5.      Prior to the action being filed, the parties engaged in limited settlement

18   discussions. On July 1, 2019, Plaintiff’s counsel issued a written demand and supporting

19   documentation, which excluded potential damages for emotional distress. Based on the

20   communications with Plaintiff’s counsels, their client’s written demand, and documentation

21   provided as part of the demand, it is apparent that the amount in controversy in this matter

22   exceeds $75,000.00. (Declaration of Vincent J. Adams (“Adams Decl.” ¶ 3.)

23   III.    VENUE

24           6.      This action was filed in the Superior Court of California for the County of Marin.

25   Thus, venue properly lies in the United States District Court for the Northern District of

26   California. See 28 U.S.C. §§ 84(b), 1391, and 1441(a).

27   ///

28   ///

                                                      2
                                    DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
           Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 3 of 38



 1   IV.     BASIS FOR REMOVAL JURISDICTION

 2           A.      Diversity Jurisdiction

 3                    i.      Plaintiff’s Citizenship

 4           7.      To establish citizenship for diversity purposes, a natural person must be domiciled

 5   in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983).

 6   Natural persons are domiciled in the places they reside with the intent to remain or to which they

 7   intend to return. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Residence

 8   is prima facie evidence of domicile. Mondragon v. Capital One Auto Fin., 736 F.3d 880, 886

 9   (9th Cir. 2013); State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994);

10   Marroquin v. Wells Fargo, LLC, No. 11CV163-L BLM, 2011 WL 476540, at *1 (S.D. Cal. Feb.

11   3, 2011). An existing domicile is presumed to continue. Mitchell v. United States, 88 U.S. 350,

12   353 (1875) (“[D]omicile once acquired is presumed to continue until it is shown to have been

13   changed.”); Mintzis v. Scott, No. 2:14-CV-01799-CAS, 2014 WL 3818104, at *5 (C.D. Cal. July

14   30, 2014. It is presumed that a natural person’s residence is also his or her domicile, and a party

15   resisting this presumption bears the burden of producing contrary evidence. Lew v. Moss,

16   797 F.2d 747, 751 (9th Cir. 1986).

17           8.      Plaintiff’s Complaint is silent as to her current residence and state of in which she

18   is domiciled. However, communications with Plaintiff’s counsels indicate that Plaintiff returned

19   to the State of Illinois after her employment with MUIR WOOD ADOLESCENT & FAMILY

20   SERVICES, LLC ended. See, Adams Decl., ¶ 4. Therefore, Defendants are informed and believe

21   that Plaintiff is a resident and, as of the filing of the instant Complaint, resides in the State of

22   Illinois. Accordingly, based on the representation made by the attorneys, Plaintiff is domiciled

23   in and is a citizen of the State of Illinois. (Id.)

24                   ii.      Defendant’s Citizenship

25           9.      At the time this action was filed and at the time this Notice of Removal was filed,

26   Defendant MUIR WOOD ADOLESCENT & FAMILY SERVICES, LLC is and was, a limited

27   liability company organized in the State of California with its principal place of business in

28   Petaluma, Sonoma County, California. (Declaration of Tyler Knight (“Knight Decl.” ¶ 3.) MUIR

                                                           3
                                      DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 4 of 38



 1   WOOD ADOLESCENT & FAMILY SERVICES, LLC’s headquarters and executive officers

 2   who direct, control, and coordinate all corporate activities are located in California. (Id.) MUIR

 3   WOOD ADOLESCENT & FAMILY SERVICES, LLC’s sole member is MUIR WOOD, LLC,

 4   that is, and was, organized in the State of California with its principal place of business in

 5   Petaluma, Sonoma County, California. (Id. at ¶ 4.)

 6           10.      At the time this action was filed and at the time this Notice of Removal was filed,

 7   Defendant MUIR WOOD, LLC is and was, a limited liability company organized in the State of

 8   California with its principal place of business in Petaluma, Sonoma County, California. (Id. at ¶

 9   5.) MUIR WOOD, LLC’s headquarters and executive officers who direct, control, and coordinate

10   all corporate activities are located in California. (Id. at ¶ 5.) All but one of the members of MUIR

11   WOOD, LLC are citizens of the State of California and they continue to be domiciled in the State

12   of California at all times relevant to this action. (Id. at ¶ 6.) Only one of member of MUIR

13   WOOD, LLC is a citizen of the State of Arizona and continues to be domiciled in the State of

14   Arizona at all time relevant to this action. (Id. at ¶ 6.)

15           11.      Defendant SCOTT SOWLE is the founder and Chief Executive Officer of MUIR

16   WOOD ADOLESCENT & FAMILY SERVICES, LLC. (Declaration of Scott Sowle (“Sowle

17   Decl.” ¶ 2.) At the time of filing this action, SCOTT SOWLE was and continues to be domiciled

18   and a citizen of the State of California (Id. at ¶ 3.)

19           12.      Defendant BRYAN BOWEN is the Chief Operating Officer and Chief Executive

20   Officer of MUIR WOOD ADOLESCENT & FAMILY SERVICES, LLC. (Declaration of Bryan

21   Bowen (“Bowen Decl.” ¶ 2.) At the time of this filing, Defendant BRYAN BOWEN was and

22   continues to be domiciled and a citizen of the State of California. (Id. at ¶ 3.)

23                   iii.    Doe Defendants’ Citizenship

24           13.      The Complaint also names as Defendants DOES ONE THROUGH TWENTY

25   (“DOE Defendants”). Pursuant to 28 U.S.C. §1441(b)(1), the citizenship of Defendants sued

26   under fictitious names is disregarded. Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th

27   Cir. 1998). Accordingly, the citizenship of the alleged DOE Defendants does not impact the

28   diversity analysis for removal.
                                                        4
                                     DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 5 of 38



 1           14.     Because Plaintiff is a citizen of Illinois and the Defendants are citizens of

 2   California and Arizona, complete diversity of citizenship exists in this matter.

 3                   iv.    Amount in Controversy

 4           15.     The Court has diversity jurisdiction over an action in which the parties are not

 5   citizens of the same state and “the matter in controversy exceeds the sum or value of $75,000.00,

 6   exclusive of interest and costs.” 28 U.S.C. §1332(a).

 7           16.     The $75,000 threshold necessary for diversity jurisdiction is not particularly

 8   burdensome. When seeking removal of a state action to federal court based on diversity

 9   jurisdiction, “a defendant’s notice of removal needs to include only a plausible allegation that the

10   amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating

11   Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014). The failure of the Complaint to specify the total

12   amount of damages or other monetary relief sought by Plaintiff does not deprive this Court of

13   jurisdiction. See, Saulic v. Symantec Corp., No. SA CV 07-610 AHS (PLAx), 2007 WL

14   5074883, *5 (C.D. Cal. Dec. 26, 2007); Parker-Williams v. Charles Tini & Associates, Inc.,

15   53 F.Supp.3d 149, 152 (D.D.C. 2014) (amount in controversy threshold in a disability

16   discrimination case was undoubtedly met after taking into account Plaintiff’s ability to recover

17   unspecified amounts of compensatory damages, punitive damages, and attorneys’ fees); White

18   v. J. C. Penney Life Ins. Co., 861 F.Supp. 25, 26 (S.D. W.Va. 1994) (defendant may remove

19   suit to federal court notwithstanding failure of plaintiff to plead specific dollar amount in

20   controversy; if the rules were otherwise, “any Plaintiff could avoid removal simply by

21   declining…to place a specific dollar claim upon its claim.”). Defendant need only to establish

22   by a preponderance of evidence that the claims exceed the jurisdictional minimum. Rodriguez v.

23   AT & T Mobility Servs. LLC, 728 F.3d 975, 982 (9th Cir. 2013); Singer v. State Farm Mutual

24   Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997).

25           17.     In the instant case, Plaintiff’s complaint alleges violations of (1) Solicitation

26   of Employee by Misrepresentation under Labor Code §§ 970 – 977, (2) Medical

27   Condition/Disability Discrimination, (3) Wrongful Termination, (4) Intentional Infliction of

28   Emotional Distress in Violation of California Public Policy, (5) Unfair Business Practices, and
                                                      5
                                   DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 6 of 38



 1   (6) Promissory Estoppel. Plaintiff’s complaint seeks an unspecified amount of actual,

 2   consequential and incidental losses, liquidated damages, civil penalties, and punitive damages in

 3   an amount appropriate to punish Defendants and to make an example of Defendants in the

 4   community. It is facially apparent that the allegations in the complaint demonstrate that the

 5   amount in controversy in this matter exceeds $75,000.00. White v. FCI USA, Inc. 319 F.3d 672,

 6   274 (5th Cir. 2003) (Satisfaction of amount in controversy threshold was “facially

 7   apparent” from wrongful termination allegations showing “lengthy list of compensatory

 8   and punitive damages.”)

 9           18.     Defendants adamantly deny Plaintiff’s allegations, deny any liability, and deny

10   that Plaintiff has suffered any damages. Nevertheless, in assessing the amount in controversy for

11   diversity jurisdiction purposes, a court must assume that a jury will return a verdict for the

12   plaintiff on all claims made in the complaint. Bank of California Nat. Ass'n v. Twin Harbors

13   Lumber Co., 465 F.2d 489, 491 (9th Cir. 1972); Roth v. Comerica Bank, 799 F.Supp.2d 1107,

14   1117 (C.D. Cal. 2010); Kenneth Rothchild Trust v. Morgan Stanley Dean Witter,

15   199 F.Supp.2d 993, 1001 (C.D. Cal. 2002).

16           19.     Further, a court must account for claims for not only compensatory damages but

17   also punitive damages. See, e.g., Bell v. Preferred Life Ass’n Society, 320 U.S. 238, 240 (1940)

18   (“Where both actual and punitive damages are recoverable under a complaint, each must be

19   considered to the extent claimed in determining jurisdictional amount.”); Gibson v. Chrysler

20   Corp., 261 F.3d 927, 945 (9th Cir. 2001), holding modified on other grounds by Exxon Mobil

21   Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005) (“It is well established that punitive

22   damages are part of the amount in controversy in a civil action.”). The ultimate inquiry is what

23   amount is put in controversy by a plaintiff’s complaint, not what the amount of a defendant’s

24   liability (if any) will ultimately be.

25           20.     In the instant case, Plaintiff’s Complaint seeks recovery of compensatory

26   damages, general damages for emotional distress, attorney’s fees, exemplary or punitive

27   damages, liquidated damages, and civil penalties. See, Complaint ¶¶ 23, 24, 31, 32, 36, 37, 41,

28   46, 51 and p. 11:27 – 12:13 attached hereto as Exhibit A. Although Defendants deny Plaintiff’s
                                                    6
                                     DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
              Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 7 of 38



 1   claims of wrongdoing and her unspecified requests for relief thereon, the facial allegations in

 2   the Complaint and total amount of estimated compensatory damages, special damages, and

 3   exemplary (punitive) damages at issue are well in excess of $75,000.00.

 4             21.   Compensatory Damages. While employed by Defendants, Plaintiff earned a

 5   salary of $125,000 per year. See, Knight Decl., ¶ 8 & Ex. 1. Plaintiff was terminated on or about

 6   January 7, 2019. See, Complaint ¶ 7. Her termination therefore occurred approximately 9 months

 7   prior to the date of this Petition for Removal. Assuming that Plaintiff worked full time, Plaintiff’s

 8   lost wages, for the sake of argument, would equal approximately $93,750.00. This amount does

 9   not include any possible recovery of front-pay for lost income incurred following judgment after

10   trial.

11             22.   General Damages, Including Emotional Distress. Plaintiff also seeks an

12   unspecified amount of “general damages for Plaintiffs in an amount to be determined according

13   to proof at trial.” Complaint at ¶¶ 23, 31, 36, 41 46, 51 and p. 12:1-2. Accordingly, it is very

14   likely that Plaintiff will seek a substantial sum for emotional distress damages. Simmons v. PCR

15   Technology, Inc., 209 F.Supp.2d 1029, 1034 (N.D. Cal. 2002) (“emotional distress damages in a

16   successful employment discrimination case may be substantial.”). Recent verdicts in

17   employment cases confirm that emotional distress awards may be substantial:

18                   (a)    Andrews vs. Hansa Stars Inc., Superior Court, Los Angeles County, 2009

19   WL 1587809 (Cal. Super. Apr. 16, 2009) (in connection with wrongful termination claims, two

20   of the plaintiffs were awarded $375,000 and $225,000 for emotional distress damages).

21                   (b)    Silverman vs. Stuart F. Cooper Inc., Los Angeles County, 2013 WL

22   5820140 (Cal.Super. July 19, 2003) (jury awarded the plaintiff $151,333 for past and future

23   emotional distress in wrongful termination, FEHA discrimination, FEHA retaliation, FEHA

24   harassment/failure to prevent discrimination and harassment, and failure to pay final wages and

25   waiting time penalties case). See, Ontiveros v. Michaels Stores, Inc., No. CV 12-09437 MMM

26   (FMOx), 2013 WL 815975, at *2 (C. D. Cal. Mar. 5, 2013) (a court may consider verdicts in

27   similar cases when determining whether the amount in controversy exceeds the jurisdictional

28   minimum where the complaint on its face does not identify a specific amount in controversy);
                                                      7
                                    DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
              Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 8 of 38



 1   Marcel v. Pool Co., 5 F.3d 81, 83 (5th Cir. 1983) (court properly considered jury verdicts in other

 2   similar cases to reach conclusion that the amount in controversy exceeded $75,000.00).

 3             23.   Attorneys’ Fees. Plaintiff also seeks to recover an unspecified amount in

 4   attorneys’ fees related to her FEHA causes of action. See Complaint at ¶¶ 31, 37, and p. 12:6-9.

 5   “When attorney fees are added into the equation,” the conclusion that more than $75,000 is in

 6   controversy “becomes irresistible.” Parker-Williams, 53 F.Supp.3d at 153. In the Ninth Circuit,

 7   district courts have the discretion to calculate fee awards using either the lodestar method or the

 8   “percentage-of-the-fund” method. Fischel v. Equitable Life Assurance Soc’y of U.S.,

 9   307 F.3d 997, 1006 (9th Cir. 2002) (citations omitted). Even where “the Court lacks the

10   information required to calculate [attorneys’] fees, it is difficult to believe that the amount in

11   controversy here could be lower than $75,000 when the [attorneys’] fees are factored in along

12   with compensatory and punitive damages.” Parker-Williams, 53 F.Supp.3d at 152. It is also

13   more than likely that Plaintiff’s attorney’s fees, alone, will exceed $75,000 if this matter goes to

14   trial.

15             24.   Punitive Damages. Plaintiff also seeks punitive damages. See, Complaint ¶¶ 32,

16   36, 41, 46, and p. 12:3. Many punitive damages verdicts against businesses exceed $75,000.00.

17   See, Dunn v. Allstate Insurance Co., 1997 WL 813002 at *2, No. 97CV1113JM (RBB) (S.D.

18   Cal. Dec. 15, 1997) (since removing defendant was a corporation, “it [was] more likely that any

19   award of punitive damages would exceed $75,000.00”); see also, Richmond v. Allstate Insurance

20   Co., 897 F.Supp. 447, 451 (S.D. Cal. 1995). See also, Allen v. R&H Oil & Gas Co.,

21   63 F.3d 1326, 1336 (5th Cir. 1995) (concluding that a punitive damages claim was “more likely

22   than not” to exceed the jurisdictional amount of $75,000).

23             25.   Although Defendants adamantly deny that any award of damages, let alone

24   punitive damages, are recoverable, Plaintiff’s prayer for punitive damages, by itself, satisfies the

25   $75,000 requirement.

26             26.   Based on the nature of the allegations and damages sought in the Complaint, the

27   evidence is sufficient to establish that Plaintiff has placed in controversy an amount exceeding

28   the jurisdictional amount of $75,000.00, exclusive of costs and interest. Accordingly, this State
                                                      8
                                   DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
           Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 9 of 38



 1   Court action may be removed to the United States District Court for the Northern District of

 2   California because, at the time this action was filed and the present time, diversity jurisdiction

 3   exists.

 4   V.        TIMELINESS OF REMOVAL
 5             27.   Under 28 U.S.C. §1446(b), a “notice of removal of a civil action or proceeding

 6   shall be filed within 30 days after the receipt by the defendant, through service or otherwise,…”

 7   The 30-day period for removal is triggered once service occurs. Murphy Bros., Inc. v. Michetti

 8   Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).

 9             28.   Defendants were served with the Complaint on September 18, 2019 and file this

10   removal on October 18, 2019. This Removal is accordingly timely.

11   VI.       NOTICE PROVIDED TO STATE COURT AND PLAINTIFF
12             29.   Written notice of this Notice of Removal in the United States District Court for

13   the Northern District of California will be served on Plaintiff’s counsels of record at Kesten-Law

14   and the office of Steven E. Sattler. A copy of the Notice to Adverse Party of Removal of Action

15   to Federal Court is attached hereto as Exhibit B (without exhibits because the exhibit is this

16   Notice).

17             30.   In addition, a copy of this Notice of Removal will be filed with the Clerk of the

18   Court in the Superior Court for the State of California, County of Marin. A copy of the Notice to

19   State Court of Removal of Action to Federal Court is attached hereto as Exhibit C (without

20   exhibits because the exhibit is this Notice).

21             31.   MUIR WOOD ADOLESCENT & FAMILY SERVICES, LLC, MUIR WOOD,

22   LLC, SCOTT SOWLE, and BRYAN BOWEN respectfully requests that the above-mentioned

23   litigation, now pending before the Superior Court of California, County of Marin, be removed to

24   this Court based on diversity jurisdiction.

25   ///

26   ///

27   ///

28   ///
                                                       9
                                    DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 10 of 38



 1           WHEREFORE, Defendants pray that this action be removed to this Court, that this

 2   Court accept jurisdiction of this action, and that this action be placed on the docket of this Court

 3   for further proceedings, the same as though this action had originally been instituted in this Court.

 4
      DATE: October 18, 2019                         FISHER & PHILLIPS LLP
 5

 6
                                               By:       /s/ Vincent J. Adams
 7                                                   ANNIE LAU
                                                     VINCENT J. ADAMS
 8                                                   Attorneys for Defendants,
                                                     MUIR WOOD ADOLESCENT & FAMILY
 9                                                   SERVICES, LLC; MUIR WOOD, LLC; SCOTT
                                                     SOWLE; and BRYAN BOWEN
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      10
                                    DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 11 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21
                                   EXHIBIT A
22

23

24

25

26

27

28

                             DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 12 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 13 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 14 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 15 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 16 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 17 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 18 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 19 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 20 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 21 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 22 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 23 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 24 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 25 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 26 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 27 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 28 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 29 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 30 of 38
Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 31 of 38
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 32 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21
                                   EXHIBIT B
22

23

24

25

26

27

28

                             DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 33 of 38



 1   ANNIE LAU (302438)
     alau@fisherphillips.com
 2   VINCENT J. ADAMS (SBN 249696)
     vadams@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
 4   San Francisco, California 94111-3712
     Telephone: (415) 490-9000
 5   Facsimile: (415) 490-9001

 6   Attorneys for Defendant,
     MUIR WOOD ADOLESCENT & FAMILY
 7   SERVICES, LLC; MUIR WOOD, LLC; SCOTT
     SOWLE; and BRYAN BOWEN
 8

 9                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                 FOR THE COUNTY OF MARIN

11

12   JENNIFER VENEZIA,                               CASE NO.: CIV1903451
                                                     [Unlimited Jurisdiction]
13                         Plaintiff,
                                                     Assigned for all purposes to the
14           v.                                      Honorable Stephen P. Freccero, Crtrm. A

15   MUIR WOOD ADOLESCENT & FAMILY                   DEFENDANTS’ NOTICE TO PLAINTIFF’S
     SERVICES, LLC; MUIR WOOD, LLC;                  COUNSEL OF FILING OF NOTICE OF
16   SCOTT SOWLE, INDIVIDUALLY and                   REMOVAL
     DOING BUSINESS AS MUIR WOOD
17   ADOLESCENT AND FAMILY
     SERVICES; BRYAN BOWEN,                          State Action Filed:    September 10, 2019
18   INDIVIDUALLY and DOING BUSINESS                 Removal Date:          October 18, 2019
     AS MUIR WOOD ADOLESCENT AND
19   FAMILY SERVICES; and DOES ONE
     THROUGH TWENTY;
20
                           Defendants.
21

22           TO PLAINTIFF JENNIFER VENEZIA AND HER ATTORNEYS OF RECORD:

23           PLEASE TAKE NOTICE that on October 18, 2019, Defendants MUIR WOOD

24   ADOLESCENT & FAMILY SERVICES, LLC, MUIR WOOD, LLC, SCOTT SOWLE, and

25   BRYAN BOWEN (collectively “Defendants”) by and through the undersigned counsel, filed a

26   Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removing the above-

27   captioned action to the United States District Court for the Northern District of California.

28   Attached hereto as Exhibit A is a copy of the Notice of Removal (including all exhibits) that was

                                                    1
           DEFENDANTS’ NOTICE TO PLAINTIFF’S COUNSEL OF FILING OF NOTICE OF REMOVAL
     FP 36284485.1
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 34 of 38



 1   filed in the United States District Court for the Northern District of California and is incorporated

 2   herein.

 3             PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. section 1446(d) the

 4   filing of the Notice of Removal in the United States District Court effectuates the removal of this

 5   action. Accordingly, the above-captioned litigation may not proceed unless and until the case is

 6   remanded.

 7
      DATE: October 18, 2019                         FISHER & PHILLIPS LLP
 8

 9
                                               By:
10                                                   ANNIE LAU
                                                     VINCENT J. ADAMS
11                                                   Attorneys for Defendants,
                                                     MUIR WOOD ADOLESCENT & FAMILY
12                                                   SERVICES, LLC; MUIR WOOD, LLC; SCOTT
                                                     SOWLE; and BRYAN BOWEN
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
           DEFENDANTS’ NOTICE TO PLAINTIFF’S COUNSEL OF FILING OF NOTICE OF REMOVAL
     FP 36284485.1
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 35 of 38



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21
                                   EXHIBIT C
22

23

24

25

26

27

28

                             DEFENDANTS’ NOTICE OF REMOVAL
     FP 36280362.2
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 36 of 38



 1   ANNIE LAU (302438)
     alau@fisherphillips.com
 2   VINCENT J. ADAMS (SBN 249696)
     vadams@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
 4   San Francisco, California 94111-3712
     Telephone: (415) 490-9000
 5   Facsimile: (415) 490-9001

 6   Attorneys for Defendant,
     MUIR WOOD ADOLESCENT & FAMILY
 7   SERVICES, LLC; MUIR WOOD, LLC; SCOTT
     SOWLE; and BRYAN BOWEN
 8

 9                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

10                                 FOR THE COUNTY OF MARIN

11

12   JENNIFER VENEZIA,                                CASE NO.: CIV1903451
                                                      [Unlimited Jurisdiction]
13                         Plaintiff,
                                                      Assigned for all purposes to the
14           v.                                       Honorable Stephen P. Freccero, Crtrm. A

15   MUIR WOOD ADOLESCENT & FAMILY                    DEFENDANTS’ NOTICE TO THE
     SERVICES, LLC; MUIR WOOD, LLC;                   COURT OF FILING OF NOTICE OF
16   SCOTT SOWLE, INDIVIDUALLY and                    REMOVAL
     DOING BUSINESS AS MUIR WOOD
17   ADOLESCENT AND FAMILY SERVICES;
     BRYAN BOWEN, INDIVIDUALLY and                    State Action Filed:   September 10, 2019
18   DOING BUSINESS AS MUIR WOOD                      Removal Date:         October 18, 2019
     ADOLESCENT AND FAMILY SERVICES;
19   and DOES ONE THROUGH TWENTY;

20                         Defendants.

21

22   TO THE CLERK OF THE COURT OF MARIN COUNTY:

23           PLEASE TAKE NOTICE that on October 18, 2019, Defendants MUIR WOOD

24   ADOLESCENT & FAMILY SERVICES, LLC, MUIR WOOD, LLC, SCOTT SOWLE, and

25   BRYAN BOWEN (collectively “Defendants”) by and through the undersigned counsel, has filed

26   a Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removing the above-

27   captioned action to the United States District Court for the Northern District of California.

28
                                                  1
                  DEFENDANTS’ NOTICE TO THE COURT OF FILING OF NOTICE OF REMOVAL
     FP 36284619.1
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 37 of 38



 1   Attached hereto as Exhibit A is a copy of the Notice of Removal (including all exhibits) that was

 2   filed in the United States District Court for the Northern District of California.

 3           PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. section 1446(d) the

 4   filing of the Notice of Removal in the United States District Court effectuates the removal of this

 5   action. Accordingly, this Court may not proceed further with the above-captioned litigation

 6   unless and until the case is remanded.

 7
      DATE: October 18, 2019                         FISHER & PHILLIPS LLP
 8

 9
                                               By:
10                                                   ANNIE LAU
                                                     VINCENT J. ADAMS
11                                                   Attorneys for Defendants,
                                                     MUIR WOOD ADOLESCENT & FAMILY
12                                                   SERVICES, LLC; MUIR WOOD, LLC; SCOTT
                                                     SOWLE; and BRYAN BOWEN
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
                 DEFENDANTS’ NOTICE TO THE COURT OF FILING OF NOTICE OF REMOVAL
     FP 36284619.1
          Case 3:19-cv-06760 Document 1 Filed 10/18/19 Page 38 of 38



 1                                    CERTIFICATE OF SERVICE

 2          I, the undersigned, am employed in the County of San Francisco, State of California. I
     am over the age of 18 and not a party to the within action; am employed with the law office of
 3   Fisher & Phillips LLP and my business address is One Embarcadero Center, Suite 2050, San
     Francisco, California 94111-3712.
 4
          On October 18, 2019 I served the foregoing document entitled DEFENDANTS’
 5   NOTICE OF REMOVAL on all the appearing and/or interested parties in this action as follows:

 6   STEVEN KESTEN, ESQ.                              STEVEN E. SATTLER
     Kesten-Law                                       448 Ignacio Boulevard, #258
 7   101 Lucas Valley Road, Suite 273                 Novato, CA 94949
     San Rafael, California 94901                     Tel.: (415) 279-6671 '
 8   Tel: (415) 457-2668                              Fax: (415) 897-7417
     Fax: (888) 619-3210
 9
10          [by MAIL] - I am readily familiar with the firm's practice of collection and processing
             correspondence for mailing. Under that practice it would be deposited with the U.S.
11           Postal Service on that same day with postage thereon fully prepaid at San Francisco,
             California in the ordinary course of business. I am aware that on motion of the party
12           served, service is presumed invalid if postage cancellation date or postage meter date is
             more than one day after date of deposit for mailing this affidavit.
13
            [by FEDERAL EXPRESS] - I am readily familiar with the firm’s practice for collection
14           and processing of correspondence for overnight delivery by Federal Express. Under that
             practice such correspondence will be deposited at a facility or pick-up box regularly
15           maintained by Federal Express for receipt on the same day in the ordinary course of
             business with delivery fees paid or provided for in accordance with ordinary business
16           practices.

17          [by PERSONAL SERVICE] - I caused to be delivered by messenger such envelope(s)
             by hand to the office of the addressee(s). Such messenger is over the age of eighteen
18           years and not a party to the within action and employed with Nationwide Legal, LLC,
             whose business address is 859 Harrison Street, Suite A, San Francisco, CA 94107.
19
             I declare that I am employed in the office of a member of the bar of this Court at whose
20   direction the service was made.

21           Executed October 18, 2019 at San Francisco, California.
22
                     Natalie Larios                By:
                        Print Name                                         Signature
23

24

25

26

27

28


                                        CERTIFICATE OF SERVICE
     FP 36280362.2
